department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list dollar_figure tier ra’ tp legend taxpayer a institution a plana ira x amount a amount b financial_institution a financial_institution b country a dear this is in response to your request dated date as supplemented by correspondence dated date and date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan a totaling amount a of which he elected to roll over amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his obligation to care for his ailing father whose medical_condition worsened around the time of the distribution and during the day period taxpayer a further represents that amount b has not been used for any other purpose taxpayer a resigned from institution a in date at the time he was living in country a where he had requested assignment in so that he might be close to his elderly and ailing parents in connection with his resignation he requested a distribution from plan a on date taxpayer a received a wire transfer of amount a into his account at financial_institution a in the united_states a 1099-r issued to taxpayer a for shows a gross distribution of amount a and a taxable_distribution of amount b the 1089-r shows the taxpayer a’s address as in country a taxpayer a represents that it was his intention to roll over the distribution to an individual_retirement_account ira but it was not possible for him to open an ira in the united_states without traveling there in person as taxpayer a did not have an existing ira account it was not possible to complete a direct_rollover by issuance of a check to the custodian of the ira in compliance with sec_1 a taxpayer a represents that he intended to travel to the united_states within days of the distribution to open an ira account and roll over the distribution but was prevented from doing so because of the need to care for his elderly parents whose condition worsened around the time of the distribution taxpayer a has submitted documentation showing that his father suffered a stroke in date for which he was hospitalized the stroke aggravated other medical conditions such that taxpayer a was unable to leave him alone for an extended period in date taxpayer a was able to travel to the united_states and on date transferred amount b to a rollover ira ira x with financial_institution b based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount b e sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with taxpayer a’s assertion that his failure to accomplish a timely rollover was a result of his inability to travel to the united_states within days to accomplish the rollover because of a need to care for his parents who were ill and particularly because of the stroke suffered by his father just prior the start of the day roll over period taxpayer did not have an existing ira in the united_states and it was not possible to open an ira in country a therefore pursuant to sec_402 of the code the service waives the 60-day rollover requirement with respect to the distribution to you of amount b from plan a provided all other requirements of sec_402 of the code except the 60-day rollover requirement were met with respect to the transfer of amount b to ira x on date such transfer will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter is directed solely to the taxpayer awho requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at sse please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc sm
